755 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES FLOYD LANE, PLAINTIFF-APPELLANT,v.UNION LOCAL 12, UAW; JEEP CORPORATION, DEFENDANTS-APPELLEES.
NO. 84-1706
United States Court of Appeals, Sixth Circuit.
1/25/85

ORDER
BEFORE:  MERRITT, WELLFORD, and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's response to this Court's show cause order and motion for summary judgment and appointment of counsel.


2
It appears from the file that the judgment was entered July 19, 1984.  The notice of appeal was mistakenly sent to this Court and was received on September 11, 1984.  Rule 4(a), Federal Rules of Appellate Procedure, requires that it be deemed filed by the district court on September 11, 1984.  The September 11, 1984, notice of appeal was 22 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.  The notice of appeal fails to allege excusable neglect or good cause and cannot be considered a substitute for a motion for extension of time.  Pryor v. Marshall, 711 F.2d 63 (6th Cir. 1983).


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


5
It is further ORDERED that the district court correct their records to reflect September 11, 1984, as the file date of the notice of appeal.  Rule 10(e), Federal Rules of Appellate Procedure.


6
It is further ORDERED that appellant's motion for summary judgment and appointment of counsel be and hereby is denied.